UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7438



RANDAL N. WIIDEMAN,

                                              Plaintiff - Appellant,

          versus


ROBERT A. WATSON, Commander, Salvation Army,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CA-00-1127-AM)


Submitted:   December 14, 2000          Decided:    December 20, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randal N. Wiideman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Randal N. Wiideman appeals from the district court’s order

denying his Rule 60(b) motion seeking reconsideration of the

court’s prior order dismissing as frivolous, pursuant to 28 U.S.C.

§ 1915A(b)(1) (West Supp. 1999), his complaint filed under 42

U.S.C.A. § 1983 (West Supp. 1999).   We have reviewed the record and

the district court’s opinion and find no abuse of discretion.    In

Re Burnley, 988 F.2d 1 (4th Cir. 1992).   Accordingly, we affirm on

the reasoning of the district court.    Wiideman v. Watson, No. CA-

00-1127-AM (E.D. Va. filed Sept. 25, 2000; entered Sept. 26, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




                                2